Citation Nr: 1812536	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-25 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of left shoulder surgeries, performed in February 2010, March 2010, and January 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel






INTRODUCTION

The Veteran reportedly served on active duty from April 1982 to April 1986.  The Board observes that the Veteran's military personnel records are not available at this time to confirm these dates.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

As a matter of background, this appeal came before the Board in May 2016, at which time the Board remanded the claim so that a hearing before a Veterans Law Judge could be scheduled.  In May 2017, the Veteran contacted the RO and indicated his desire to withdraw his hearing request.  Later that month he submitted a new VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he clearly indicated that he no longer wished to have a hearing before a member of the Board.  As the Veteran's hearing request has been withdrawn, the matter is now returned to the Board for consideration on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of this appeal, an additional remand is necessary.  

At the outset, the Board observes that the Veteran's military personnel records, to include a copy of his DD 214, are not of record, and therefore, the Board cannot confirm his service dates.  As such, on remand, the RO should make all necessary attempts to obtain the Veteran's personnel records and associate them with the claims file.

Concerning the issue on appeal, once VA undertakes to provide a VA examination in connection with a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this matter, the Veteran was most recently afforded an examination in April 2011 in connection with his claim.  Unfortunately, that examination report is of limited value to the Board in adjudicating this claim for several reasons.  First, the Board notes that the examination was conducted in April 2011, approximately nine months prior to his final surgery.  Therefore, to the extent that analysis of such a claim requires comparison of the Veteran's status prior to and subsequent to any VA medical care, this examination report only addresses two out of three possible surgeries.  

Further, the Board finds issue with the medical history considered by the examiner.  Particularly, the examiner states that the Veteran had suffered shoulder dislocations since a non-service-related fall in 1995, however, this is not supported by the record.  There is no indication that the Veteran experienced any such dislocation prior to 2008.  As this could change the examiner's opinion regarding whether the surgery caused any possible disability, that statement renders the opinion inadequate.  

The Board does acknowledge the private independent medical opinion submitted in May 2017 by the Veteran, however, to the extent that it does provide an opinion regarding causation of a disability after the VA conducted surgeries, it is unclear what disability the private physician is referring to, or whether he is referring to post-surgical complications.  Further, there is no discussion of proximate causation, as opposed to actual causation of the symptoms/disability. 

Essentially, upon review, there has never been an examination conducted which addresses whether the Veteran has a disability, status-post surgical intervention, that was actually and proximately caused by his VA-conducted surgeries.  As such, a new examination should be conducted which thoroughly considers the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Any outstanding treatment records, to include any VA treatment records dated after 2013 should be associated with the claims file.  The RO should make all necessary efforts to obtain any private treatment records identified by the Veteran.

2. Schedule the Veteran for a new orthopaedic examination.  The complete claims file, including all VA and private treatment records should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough review of the medical records and take a detailed history from the Veteran.  The examiner is reminded that the Veteran is competent to report observable symptomatology, such as a history of pain or dislocation.  Thereafter, the examiner should answer the following questions:

Does the Veteran now have, or did he have during any period on appeal (i.e- from the date of the initial surgery in February 2010), a disability or increased symptoms of a disability, which was caused by VA hospital care or medical or surgical treatment?  In addressing this question, the examiner should compare the status of the Veteran's shoulder immediately prior to his surgeries, to its status after those surgeries took place.  

For each identified disability which was actually caused by VA treatment, the examiner must then state whether that disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




